Citation Nr: 1441784	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating in excess of 0 percent for hypertensive vascular disease (hypertension).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Mulvihill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1988 to March 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs Regional Office (RO).  A statement of the case (SOC) was issued in April 2009.  In May 2009. the Veteran requested a hearing before the Travel Board which was then scheduled for October 2010, but the Veteran did not appear.  In July 2012, the Board remanded the Veteran's appeal to the RO to incorporate pertinent evidence received after the SOC was issued, and to schedule a VA examination if necessary.  The RO subsequently prepared a Supplemental Statement of the Case (SSOC) incorporating a discussion of the pertinent evidence, and issued the SSOC in January 2013.  The Board finds substantial compliance with the remand instructions and appellate review may proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" and "VBMS" systems to ensure a complete review of the evidence.  


FINDING OF FACT

The Veteran has been shown to have a history of diastolic blood pressure predominantly 100 or more that requires continuous medication for control; a diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more has not been demonstrated.


CONCLUSION OF LAW

The criteria for an initial disability rating of 10 percent, and no higher, for hypertensive vascular disease are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.7, 4.104, Diagnostic Code (DC) 7101 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by a letter dated in April 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Since the Veteran has appealed the downstream issue of the rating assigned to his hypertension, no additional notice is required other than the notice provided to him at the time he filed his claims for service connection.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), VA outpatient records, and private treatment records are contained in the Veteran's claims file.  

The Board notes that the Veteran was afforded a VA examination for his hypertension disability in May 2008.  The Board's remand instructions to the RO in July 2012 noted above, suggested obtaining a new VA examination if necessary.  However, in this case the evidence of record provides an accurate depiction of the Veteran's current disability.  Therefore, another VA examination is not necessary to decide the claim.  Id.

Therefore, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


II. Legal Criteria and Analysis

The Veteran appealed the initial 0 percent disability rating that the RO assigned for hypertension.  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1 (2013).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

The primary concern in a claim for an increased evaluation is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, as here, when an appeal is based on the assignment of an initial rating for a disability following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.

The Veteran's hypertension is evaluated under 38 C.F.R. § 4.104, DC 7101, which provides a 10 percent evaluation for hypertension with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum elevation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent evaluation is warranted with diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  

The Veteran was diagnosed with and treated for hypertension during service.  His service treatment records (STRs) indicate that in the late 1990s, the Veteran began showing signs of elevated blood pressure.  Hypertension was diagnosed and medication first prescribed in April 2004.  In the months prior to and during April 2004, the Veteran's diastolic pressure was predominantly over 100.  Sample readings show:  February 2004, 150/100; April 2004, 140/100.  In April 2004, the Veteran was placed on medication and as a result, the attending physician reported Veteran's hypertension was found to be under good control.

In March 2006, following his return from a vacation where he ran out of medication, the Veteran's blood pressure readings measured 175/127, 151/100; and 170/110, 153/104.  For the remainder of his active service through March 2008, the Veteran was actively taking medication to control his hypertension.  

The Veteran's hypertension readings since at least February 2004 meet the threshold rating criteria under 38 C.F.R. § 4.104, for a 10 percent rating, where there was a several month period when his diastolic pressure was predominantly 100 or more, followed by a period when his hypertension was controlled by continuous medication.  

A review of the Veteran's VA treatment records continued to show an active prescription for hypertensive medication as recently as June 2012, the most recent records available.  Due to continuous medication, the Veteran's blood pressure readings remained within normal ranges.  

Based on the evidence of record, the Board finds the Veteran meets the threshold requirements for a 10 percent rating effective from April 2008, the date of the Veteran's claim.  There is no evidence that the Veteran has ever had diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more, so the Veteran's hypertension does not meet the rating criteria higher than 10 percent.  

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding by the RO or Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonable describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).  See also Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014)(referral for extra-schedular rating based upon the combined effects of multiple service-connected disabilities, when such presents disability not captured by the schedular rating criteria).

In this case, the evidentiary record does not show any manifestations or functional impairment due to the Veteran's hypertension that are not encompassed by the scheduler criteria.  Additionally, the Veteran has not asserted, and evidence does not suggest that the combined effect of the Veteran's service-connected disabilities create such an exceptional circumstance as to render the scheduler rating criteria inadequate.  Accordingly, referral of this case for extra-schedular consideration is not warranted. 

There also is no evidence suggesting that the Veteran's hypertension, with or without his other service connected disabilities, makes him unable to secure or follow a substantially gainful occupation.  Therefore, the record does not directly or indirectly raise a claim for total disability rating based upon individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Entitlement to an initial 10 percent disability rating for hypertension is granted.





____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


